DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/223,812 filed on August 24, 2022.  Claims 1 to 4, 6 to 12, and 14 to 20 are currently pending with the application.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6 to 9, 12, 14 to 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 9, and 17 recite configuring workloads, merging the workloads, categorizing the servers, and determining a date and 
time. 
The limitation of configuring workloads, which specifically reads “configuring workloads, including servers used by a client machine, the servers included in steps of the workloads based on user information provided at the client machine”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “at a cloud-based computing platform”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “at a cloud-based computing platform” language, “configuring”, in the context of this claim encompasses the user mentally, or manually with the aid of pen and paper, writing down information relating to servers from information that has been provided by a user, to generate a list of actions to be performed in case of failure of a system component.  The limitation of merging the workloads, which specifically reads “merging the workloads for creating a declaration comprising generated steps to which the servers are added”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “at a cloud-based computing platform”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “at a cloud-based computing platform” language, “merging”, in the context of this claim encompasses the user mentally and with the aid of pen and paper, combining the workloads that were generated in the previous step into a consolidated list of steps.  
The limitation of categorizing the servers, which specifically reads “categorizing the servers included in the steps of the workloads into the generated steps of the declaration”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “at a cloud-based computing platform”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “at a cloud-based computing platform” language, “categorizing”, in the context of this claim encompasses the user mentally assigning servers included in the steps of the generated lists, to steps in the consolidated list of actions that was generated in the previous step.  Finally, the limitation of determining a date and time, which specifically reads “when the workloads share a same server in different steps of the workloads, determining a date and time for a backup set that is compatible for the same server”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “at a cloud-based computing platform”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “at a cloud-based computing platform” language, “determining”, in the context of this claim encompasses the user mentally or with the aid of pen and paper, when the generated lists contain a same server, deciding a date and time that is compatible for the server.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “automatically querying backup vendors directly to obtain backup sets used for restoring servers”, “storing the backup sets”, “maintaining communication with the backup vendors to obtain updates for the stored backup sets”, “restoring, using the stored backup sets and the backup set that is compatible for the same server, the servers including the same server for each of the generated steps of the declaration upon receiving, from the client machine, a failure indication associated with the servers”, “a processor”, “a non-transitory computer readable storage medium”, “a cloud-based server of a cloud-based computing platform”, and “a memory”.  The limitation “restoring, using the stored backup sets and the backup set that is compatible for the same server, the servers including the same server for each of the generated steps of the declaration upon receiving, from the client machine, a failure indication associated with the servers”, which is recited at a high-level of generality with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, is equivalent to merely saying “applying it” (See MPEP 2106.05(f)).  The limitations “automatically querying backup vendors directly to obtain backup sets used for restoring servers”, “storing the backup sets”, and “maintaining communication with the backup vendors to obtain updates for the stored backup sets” amount to data-gathering, data-transmitting, and data-storing steps and is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The processor, non-transitory computer readable storage medium, cloud-based server of a cloud-based computing platform, and memory in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data gathering, storing, and transmitting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  The claim is not patent eligible.
Claim 4 is dependent on claim 3 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the network requirements include one of a finance network, a web network, and a database network that is required for restoring the servers”, which is merely tying the abstract idea to a field of use, by limiting application of the abstract idea to network data, and hence, is an attempt to limit the use of the abstract idea to a particular technological environment, which does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining a step of the generated steps of the declaration to which the same server is added based on one of a priority of each of the two workloads and a user input”, which is further elaborating on the abstract idea, and therefore, does not amount to significantly more.
Claim 7 is dependent on claim 6 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “receiving the user input for selecting the step of the declaration”, which amount to the data-transmitting steps and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). These additional elements do not amount to significantly more than the abstract idea.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the backup sets are stored at the cloud-based computing platform”, which amounts to data storing steps, and is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Therefore, does not amount to significantly more than the abstract idea.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 12, 14 to 16, and 20 since they recite similar limitations.
Claims 1, 4, 6 to 9, 12, 14 to 17, and 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 6 to 12, and 14 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cors et al. (U.S. Publication No. 2019/0258551) hereinafter Cors, in view of Sabat et al. (U.S. Publication No. 2004/0208547) hereinafter Sabat, and further in view of Siden et al. (U.S. Publication No. 2015/0019495) hereinafter Siden.
	As to claim 1:
	Cors discloses:
	A method for cloud-based disaster recovery, the method comprising: 
configuring, at a cloud-based computing platform, workloads including servers used by a client machine, the servers included in steps of the workloads based on user information provided at the client machine [Paragraph 0004 teaches establishing an Infrastructure as a Service system in a cloud that includes a plurality of virtual machines, allocated to one or more of a plurality of data stores, based on one or more user inputs; Paragraph 0040 teaches user input a virtual machine request including a data store allocation type configuration and disaster recovery sequence parameters, therefore, a workload configured based on user input parameters, including servers; Paragraph 0053 teaches user selectable virtual machine data store allocation configurations and prioritization]; 
merging the workloads for creating a declaration comprising generated steps to which the servers are added [Paragraph 0042 teaches receiving the disaster recovery sequence parameters, and saves the parameters, and creates the related recovery plan including the virtual machines as part of the recovery plan, where the storage corresponding to the virtual machine is assigned or related to them, in other words, combining the parameters and sequence indicators to create a declaration or recovery plan with the recovery plan steps, and the servers; Paragraph 0053 teaches creating a disaster recovery plan based on the prioritized data store allocation configurations; Paragraph 0054 teaches creating a recovery sequence including recovery plan X, where the virtual machine is a database server, and recovery plan Y where the virtual machine is an application server, therefore, generating steps including the added servers]; 
categorizing the servers included in the steps of the workloads into the generated steps of the declaration [Paragraph 0049 teaches classifying the servers, as for example, selecting a first class for a database, and a second class for a web server, which will only starts to be recovered a certain time period after the first class ends, therefore, including the servers into the sequenced steps based on the class to which they are assigned to; Paragraph 0061 teaches servers are classified as either priority 1 or priority 2]; and 
restoring the servers for each of the generated steps of the declaration upon receiving, from the client machine, a failure indication associated with the servers [Paragraph 0006 teaches recovering the plurality of virtual machines in the cloud in an order determined based on the plan; Paragraph 0043 teaches during disaster recovery, instructing to recover the virtual machines (data stores) according to the disaster recovery plan; Paragraph 0061 teaches when a disaster occurs, disaster recovery orchestration instructs the system recovery manager to recover the virtual machines according to the recovery plan, therefore, failure indication has been received, which has triggered the disaster recovery orchestration].
Cors does not appear to expressly disclose automatically querying backup vendors directly to obtain backup sets used for restoring servers and storing the backup sets; maintaining communication with the backup vendors to obtain updates for the stored backup sets; when the workloads share a same server in different steps of the workloads, determining a date and time for a backup set that is compatible for the same server; and restoring, using the stored backup sets and the backup set that is compatible for the same server, the servers including the same server.
Siden discloses:
automatically querying backup vendors directly to obtain backup sets used for 
restoring servers and storing the backup sets [Paragraph 0035 teaches point-in-time backup manager interacts with the production database system by sending a request to the vendor interface module to retrieve information representing a point-in-time copy, and stores the data obtained; Paragraph 0031 teaches the changes may be transmitted periodically or based on a predetermined schedule, hence, automatically; Paragraph 0036 teaches the backup data obtained by the transaction log manager from the vendor interface module is stored in the storage system data store; Paragraph 0052 teaches receiving different point in time copies of the source application, and also receives different point in time copies of the source database, periodically]; 
maintaining communication with the backup vendors to obtain updates for the stored backup sets [Paragraph 0035 teaches after a first PIT copy request to retrieve backup information, a subsequent PIT copy request may need to retrieve only the data that changed in the database since the previous request, hence, obtaining updates; Paragraph 0036 teaches  transaction log manager sends requests to retrieve portions of the transaction logs, where the requests are sent to the vendor interface module, hence, maintaining communication with the vendors], 
determining a date and time for a backup set that is compatible for the same server [Paragraph 0097 teaches identifying a point-in-time copy of the source application obtained before the target point in time by selecting the latest point-in-time copy of the source application obtained before the target point in time and identifying the point-in-time copy of the source database by selecting the latest point-in-time copy of the source database obtained before the target point in time]; and 
restoring, using the stored backup sets and the backup set that is compatible for the same server, the servers including the same server [Paragraph 0097 teaches creating a virtual 
database and a virtual application based on the identified point-in-time copies].
It would have been obvious to one of ordinary skill in the art before the effective filing date 
of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cors, by automatically querying backup vendors directly to obtain backup sets used for restoring servers and storing the backup sets; maintaining communication with the backup vendors to obtain updates for the stored backup sets; determining a date and time for a backup set that is compatible for the same server; and restoring, using the stored backup sets and the backup set that is compatible for the same server, the servers including the same server, as taught by Siden [Paragraph 0031, 0035, 0036, 0052, 0097], because both applications are directed to generating disaster recovery or failure services; being able to automatically request backup sets from vendors and storing the backup sets, to restore the backups based on a specified date and time allows users to access virtual copies of application specific data in a storage and to access saved historical changes to the application specific data over time thereby allowing users to efficiently rewind the application specific data synchronously with the virtual database (See Siden Para [0022]).
Neither Cors, nor Siden appear to expressly disclose when the workloads share a same server in different steps of the workloads.
Sabat discloses:
when the workloads share a same server in different steps of the workloads [Paragraph 0055 teaches in the case of multiple failure scenarios, when due to a new failure scenario, there is a need to use some of the network resources that are already assigned for protection in an existing failure scenario, the conflict is resolved].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cors, by incorporating workloads that share a same server in different steps of the workloads, as taught by Sabat [Paragraph 0055], because the applications are directed to generating disaster recovery or failure services; being able to resolve a conflict when the workloads share a same server enables different protection techniques to work in harmony in the same communications network, improving the recovery schedules (See Sabat Para [0066]).

	As to claim 2:
Cors discloses:
merging the workloads for creating the declaration comprises calculating requirements for the servers included the workloads and adding the calculated requirements to a step of the generated steps of the declaration [Paragraph 0042 taches determining requirements upon receiving the disaster recovery sequence parameters, and creating storage on the fly to support required data stores, or assigning virtual machines to existing data stores, which will be saved in the recovery plan, including the virtual machines associated with their corresponding storage, therefore, adding the identified requirements to the steps in the disaster recovery plan].

As to claim 3:
Cors discloses:
the calculated requirements comprise network requirements [Paragraph 0042 teaches supporting required data stores, therefore, requirements include database network requirements].

As to claim 4:
Cors discloses:
the network requirements include one of a finance network, a web network, and a database network that is required for restoring the servers [Paragraph 0042 teaches supporting required data stores, therefore, requirements include database network requirements; Paragraph 0049 teaches supporting timing issues, such as enabling a database before a web server, therefore, network requirements including database networks, and web networks, and inter-dependency requirements between the servers].

As to claim 6:
Cors discloses:
determining a step of the generated steps of the declaration to which the same server is added based on one of a priority of each of the two workloads and a user input [Paragraph 0060 teaches Fig. 6 depicts execution of a shared priority tiered recovery plan based on shared database allocation configuration; Paragraph 0061 teaches virtual machines allocated to share data stores, where the recovery is performed based on the disaster recovery plan, and based on the priorities associated with the servers; Paragraph 0063 teaches virtual machines allocated to share data stores, which are classified according to application data recovery groups, and where the recovery will be performed in an order specified in the application data recovery group, therefore, based on the priority assigned].

As to claim 7:
Cors discloses:
when determining the step of the declaration to which the same server is added is based on the user input, further comprising receiving the user input for selecting the step of the declaration [Paragraph 0064 teaches user can define a recovery class, IaaS priority selections, and sequencing parameters, therefore, comprising user input for selecting the priority and sequence; Paragraph 0068 teaches user can specify a tier (recovery), where the desired tier will be assigned to the recovery plan].

As to claim 8:
Cors discloses:
the backup sets are stored at the cloud-based computing platform [Paragraph 0004 teaches virtual machines are recovered in the cloud in an order determined, based on the priorities and the data stores to which each of the virtual machines are allocated; Paragraph 0075 teaches disaster recovery allocated storage (global mirrored storage)].

As to claim 9:
	Cors discloses:
	A nontransitory computer readable storage medium having stored thereon instructions that when executed by a processor perform a method for cloud-based disaster recovery, the method comprising:
configuring, at a cloud-based computing platform, workloads including servers used by a client machine, the servers included in steps of the workloads based on user information provided at the client machine [Paragraph 0004 teaches establishing an Infrastructure as a Service system in a cloud that includes a plurality of virtual machines, allocated to one or more of a plurality of data stores, based on one or more user inputs; Paragraph 0040 teaches user input a virtual machine request including a data store allocation type configuration and disaster recovery sequence parameters, therefore, a workload configured based on user input parameters, including servers; Paragraph 0053 teaches user selectable virtual machine data store allocation configurations and prioritization]; 
merging the workloads for creating a declaration comprising generated steps to which the servers are added [Paragraph 0042 teaches receiving the disaster recovery sequence parameters, and saves the parameters, and creates the related recovery plan including the virtual machines as part of the recovery plan, where the storage corresponding to the virtual machine is assigned or related to them, in other words, combining the parameters and sequence indicators to create a declaration or recovery plan with the recovery plan steps, and the servers; Paragraph 0053 teaches creating a disaster recovery plan based on the prioritized data store allocation configurations; Paragraph 0054 teaches creating a recovery sequence including recovery plan X, where the virtual machine is a database server, and recovery plan Y where the virtual machine is an application server, therefore, generating steps including the added servers]; 
categorizing the servers included in the steps of the workloads into the generated steps of the declaration [Paragraph 0049 teaches classifying the servers, as for example, selecting a first class for a database, and a second class for a web server, which will only starts to be recovered a certain time period after the first class ends, therefore, including the servers into the sequenced steps based on the class to which they are assigned to; Paragraph 0061 teaches servers are classified as either priority 1 or priority 2]; and 
restoring the servers for each of the generated steps of the declaration upon receiving, from the client machine, a failure indication associated with the servers [Paragraph 0006 teaches recovering the plurality of virtual machines in the cloud in an order determined based on the plan; Paragraph 0043 teaches during disaster recovery, instructing to recover the virtual machines (data stores) according to the disaster recovery plan; Paragraph 0061 teaches when a disaster occurs, disaster recovery orchestration instructs the system recovery manager to recover the virtual machines according to the recovery plan, therefore, failure indication has been received, which has triggered the disaster recovery orchestration].
Cors does not appear to expressly disclose automatically querying backup vendors directly to obtain backup sets used for restoring servers and storing the backup sets; maintaining communication with the backup vendors to obtain updates for the stored backup sets; when the workloads share a same server in different steps of the workloads, determining a date and time for a backup set that is compatible for the same server; and restoring, using the stored backup sets and the backup set that is compatible for the same server, the servers including the same server.
Siden discloses:
automatically querying backup vendors directly to obtain backup sets used for restoring servers and storing the backup sets [Paragraph 0035 teaches point-in-time backup manager interacts with the production database system by sending a request to the vendor interface module to retrieve information representing a point-in-time copy, and stores the data obtained; Paragraph 0031 teaches the changes may be transmitted periodically or based on a predetermined schedule, hence, automatically; Paragraph 0036 teaches the backup data obtained by the transaction log manager from the vendor interface module is stored in the storage system data store; Paragraph 0052 teaches receiving different point in time copies of the source application, and also receives different point in time copies of the source database, periodically]; 
maintaining communication with the backup vendors to obtain updates for the stored backup sets [Paragraph 0035 teaches after a first PIT copy request to retrieve backup information, a subsequent PIT copy request may need to retrieve only the data that changed in the database since the previous request, hence, obtaining updates; Paragraph 0036 teaches  transaction log manager sends requests to retrieve portions of the transaction logs, where the requests are sent to the vendor interface module, hence, maintaining communication with the vendors], 
determining a date and time for a backup set that is compatible for the same server [Paragraph 0097 teaches identifying a point-in-time copy of the source application obtained before the target point in time by selecting the latest point-in-time copy of the source application obtained before the target point in time and identifying the point-in-time copy of the source database by selecting the latest point-in-time copy of the source database obtained before the target point in 
time]; and 
restoring, using the stored backup sets and the backup set that is compatible for the same server, the servers including the same server [Paragraph 0097 teaches creating a virtual database and a virtual application based on the identified point-in-time copies].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cors, by automatically querying backup vendors directly to obtain backup sets used for restoring servers and storing the backup sets; maintaining communication with the backup vendors to obtain updates for the stored backup sets; determining a date and time for a backup set that is compatible for the same server; and restoring, using the stored backup sets and the backup set that is compatible for the same server, the servers including the same server, as taught by Siden [Paragraph 0031, 0035, 0036, 0052, 0097], because both applications are directed to generating disaster recovery or failure services; being able to automatically request backup sets from vendors and storing the backup sets, to restore the backups based on a specified date and time allows users to access virtual copies of application specific data in a storage and to access saved historical changes to the application specific data over time thereby allowing users to efficiently rewind the application specific data synchronously with the virtual database (See Siden Para [0022]).
Neither Cors, nor Siden appear to expressly disclose when the workloads share a same server in different steps of the workloads.
Sabat discloses:
when the workloads share a same server in different steps of the workloads [Paragraph 0055 teaches in the case of multiple failure scenarios, when due to a new failure scenario, there is a need to use some of the network resources that are already assigned for protection in an existing failure scenario, the conflict is resolved].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cors, by incorporating workloads that share a same server in different steps of the workloads, as taught by Sabat [Paragraph 0055], because the applications are directed to generating disaster recovery or failure services; being able to resolve a conflict when the workloads share a same server enables different protection techniques to work in harmony in the same communications network, improving the recovery schedules (See Sabat Para [0066]).

	As to claim 10:
Cors discloses:
merging the workloads for creating the declaration comprises calculating requirements for the servers included in the workloads and adding the calculated requirements to a first step of the generated steps of the declaration [Paragraph 0042 teaches determining requirements upon receiving the disaster recovery sequence parameters, and creating storage on the fly to support required data stores, or assigning virtual machines to existing data stores, which will be saved in the recovery plan, including the virtual machines associated with their corresponding storage, therefore, adding the identified requirements to the steps in the disaster recovery plan].

As to claim 11:
Cors discloses:
the calculated requirements comprise network requirements [Paragraph 0042 teaches supporting required data stores, therefore, requirements include database network requirements].

As to claim 12:
Cors discloses:
the network requirements include one of a finance network, a web network, and a database network that is required for restoring the servers [Paragraph 0042 teaches supporting required data stores, therefore, requirements include database network requirements; Paragraph 0049 teaches supporting timing issues, such as enabling a database before a web server, therefore, network requirements including database networks, and web networks, and inter-dependency requirements between the servers].

As to claim 14:
Cors discloses:
determining a step of the generated steps of the declaration to which the same server is added based on one of a priority of each of the two workloads and a user input [Paragraph 0060 teaches Fig. 6 depicts execution of a shared priority tiered recovery plan based on shared database allocation configuration; Paragraph 0061 teaches virtual machines allocated to share data stores, where the recovery is performed based on the disaster recovery plan, and based on the priorities associated with the servers; Paragraph 0063 teaches virtual machines allocated to share data stores, which are classified according to application data recovery groups, and where the recovery will be performed in an order specified in the application data recovery group, therefore, based on the priority assigned].

As to claim 15:
Cors discloses:
when determining the step of the declaration to which the same server is added is based on the user input, further comprising receiving the user input for selecting the step of the declaration [Paragraph 0064 teaches user can define a recovery class, IaaS priority selections, and sequencing parameters, therefore, comprising user input for selecting the priority and sequence; Paragraph 0068 teaches user can specify a tier (recovery), where the desired tier will be assigned to the recovery plan].

As to claim 16:
Cors discloses:
the backup sets are stored at the cloud-based computing platform [Paragraph 0004 teaches virtual machines are recovered in the cloud in an order determined, based on the priorities and the data stores to which each of the virtual machines are allocated; Paragraph 0075 teaches disaster recovery allocated storage (global mirrored storage)].

As to claim 17:
	Cors discloses:
	A cloud-based server of a cloud-based computing platform comprising: a processor; and a memory coupled to the processor and having stored thereon instructions that when executed by the processor configure the cloud-based server to: 
configure, at a cloud-based computing platform, workloads including servers used by a client machine, the servers included in steps of the workloads based on user information provided at the client machine [Paragraph 0004 teaches establishing an Infrastructure as a Service system in a cloud that includes a plurality of virtual machines, allocated to one or more of a plurality of data stores, based on one or more user inputs; Paragraph 0040 teaches user input a virtual machine request including a data store allocation type configuration and disaster recovery sequence parameters, therefore, a workload configured based on user input parameters, including servers; Paragraph 0053 teaches user selectable virtual machine data store allocation configurations and prioritization]; 
merge the workloads for creating a declaration comprising generated steps to which the servers are added [Paragraph 0042 teaches receiving the disaster recovery sequence parameters, and saves the parameters, and creates the related recovery plan including the virtual machines as part of the recovery plan, where the storage corresponding to the virtual machine is assigned or related to them, in other words, combining the parameters and sequence indicators to create a declaration or recovery plan with the recovery plan steps, and the servers; Paragraph 0053 teaches creating a disaster recovery plan based on the prioritized data store allocation configurations; Paragraph 0054 teaches creating a recovery sequence including recovery plan X, where the virtual machine is a database server, and recovery plan Y where the virtual machine is an application server, therefore, generating steps including the added servers]; 
categorize the servers included in the steps of the workloads into the generated steps of the declaration [Paragraph 0049 teaches classifying the servers, as for example, selecting a first class for a database, and a second class for a web server, which will only starts to be recovered a certain time period after the first class ends, therefore, including the servers into the sequenced steps based on the class to which they are assigned to; Paragraph 0061 teaches servers are classified as either priority 1 or priority 2]; and 
restore the servers for each of the generated steps of the declaration upon receiving, from the client machine, a failure indication associated with the servers [Paragraph 0006 teaches recovering the plurality of virtual machines in the cloud in an order determined based on the plan; Paragraph 0043 teaches during disaster recovery, instructing to recover the virtual machines (data stores) according to the disaster recovery plan; Paragraph 0061 teaches when a disaster occurs, disaster recovery orchestration instructs the system recovery manager to recover the virtual machines according to the recovery plan, therefore, failure indication has been received, which has triggered the disaster recovery orchestration].
Cors does not appear to expressly disclose automatically querying backup vendors directly to obtain backup sets used for restoring servers and storing the backup sets; maintaining communication with the backup vendors to obtain updates for the stored backup sets; when the workloads share a same server in different steps of the workloads, determining a date and time for a backup set that is compatible for the same server; and restoring, using the stored backup sets and the backup set that is compatible for the same server, the servers including the same server.
Siden discloses:
automatically query backup vendors directly to obtain backup sets used for restoring servers and store the backup sets [Paragraph 0035 teaches point-in-time backup manager interacts with the production database system by sending a request to the vendor interface module to retrieve information representing a point-in-time copy, and stores the data obtained; Paragraph 0031 teaches the changes may be transmitted periodically or based on a predetermined schedule, hence, automatically; Paragraph 0036 teaches the backup data obtained by the transaction log manager from the vendor interface module is stored in the storage system data store; Paragraph 0052 teaches receiving different point in time copies of the source application, and also receives different point in time copies of the source database, periodically]; 
maintain communication with the backup vendors to obtain updates for the stored backup sets [Paragraph 0035 teaches after a first PIT copy request to retrieve backup information, a subsequent PIT copy request may need to retrieve only the data that changed in the database since the previous request, hence, obtaining updates; Paragraph 0036 teaches  transaction log manager sends requests to retrieve portions of the transaction logs, where the requests are sent to the vendor interface module, hence, maintaining communication with the vendors], 
determine a date and time for a backup set that is compatible for the same server [Paragraph 0097 teaches identifying a point-in-time copy of the source application obtained before the target point in time by selecting the latest point-in-time copy of the source application obtained before the target point in time and identifying the point-in-time copy of the source database by selecting the latest point-in-time copy of the source database obtained before the target point in time]; and 
restore, using the stored backup sets and the backup set that is compatible for the same server, the servers including the same server [Paragraph 0097 teaches creating a virtual database and a virtual application based on the identified point-in-time copies].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cors, by automatically querying backup vendors directly to obtain backup sets used for restoring servers and storing the backup sets; maintaining communication with the backup vendors to obtain updates for the stored backup sets; determining a date and time for a backup set that is compatible for the same server; and restoring, using the stored backup sets and the backup set that is compatible for the same server, the servers including the same server, as taught by Siden [Paragraph 0031, 0035, 0036, 0052, 0097], because both applications are directed to generating disaster recovery or failure services; being able to automatically request backup sets from vendors and storing the backup sets, to restore the backups based on a specified date and time allows users to access virtual copies of application specific data in a storage and to access saved historical changes to the application specific data over time thereby allowing users to efficiently rewind the application specific data synchronously with the virtual database (See Siden Para [0022]).
Neither Cors, nor Siden appear to expressly disclose when the workloads share a same server in different steps of the workloads.
Sabat discloses:
when the workloads share a same server in different steps of the workloads [Paragraph 0055 teaches in the case of multiple failure scenarios, when due to a new failure scenario, there is a need to use some of the network resources that are already assigned for protection in an existing failure scenario, the conflict is resolved].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cors, by incorporating workloads that share a same server in different steps of the workloads, as taught by Sabat [Paragraph 0055], because the applications are directed to generating disaster recovery or failure services; being able to resolve a conflict when the workloads share a same server enables different protection techniques to work in harmony in the same communications network, improving the recovery schedules (See Sabat Para [0066]).

	As to claim 18:
Cors discloses:
calculates requirements for the servers included in the workloads and adds the calculated requirements to a first step of the generated steps of the declaration [Paragraph 0042 taches determining requirements upon receiving the disaster recovery sequence parameters, and creating storage on the fly to support required data stores, or assigning virtual machines to existing data stores, which will be saved in the recovery plan, including the virtual machines associated with their corresponding storage, therefore, adding the identified requirements to the steps in the disaster recovery plan].
As to claim 19:
Cors discloses:
the calculated requirements comprise network requirements [Paragraph 0042 teaches supporting required data stores, therefore, requirements include database network requirements].

As to claim 20:
Cors discloses:
the network requirements include one of a finance network, a web network, and a database network that is required for restoring the servers [Paragraph 0042 teaches supporting required data stores, therefore, requirements include database network requirements; Paragraph 0049 teaches supporting timing issues, such as enabling a database before a web server, therefore, network requirements including database networks, and web networks, and inter-dependency requirements between the servers],
wherein when the cloud-based server merges the workloads for creating the declaration, the cloud-based server determines a step of the generated steps of the declaration to which the same server is added based on one of a priority of each of the two workloads and a user input [Paragraph 0060 teaches Fig. 6 depicts execution of a shared priority tiered recovery plan based on shared database allocation configuration; Paragraph 0061 teaches virtual machines allocated to share data stores, where the recovery is performed based on the disaster recovery plan, and based on the priorities associated with the servers; Paragraph 0063 teaches virtual machines allocated to share data stores, which are classified according to application data recovery groups, and where the recovery will be performed in an order specified in the application data recovery group, therefore, based on the priority assigned], and when determining the step of the declaration to which the same server is added is based on the user input, further comprising receiving the user input for selecting the step of the declaration [Paragraph 0064 teaches user can define a recovery class, IaaS priority selections, and sequencing parameters, therefore, comprising user input for selecting the priority and sequence; Paragraph 0068 teaches user can specify a tier (recovery), where the desired tier will be assigned to the recovery plan], and
wherein the backup sets are stored at the cloud-based computing platform [Paragraph 0004 teaches virtual machines are recovered in the cloud in an order determined, based on the priorities and the data stores to which each of the virtual machines are allocated; Paragraph 0075 teaches disaster recovery allocated storage (global mirrored storage)].

Response to Arguments
	This is in response to Applicant’s arguments filed on August 24, 2022.  Applicant’s arguments have been carefully and respectfully considered.

Claim Rejections - 35 USC § 101
	Applicant’s arguments have been fully and respectfully considered, but are not persuasive.
	In regards to claim 1, Applicant argues that “Applicant has amended the claim in a manner that is believed to overcome the rejection. For example, claim 1, as a representative claim, recites automatically querying backup vendors directly to obtain backup sets used for restoring servers and storing the backup sets; maintaining communication with the backup vendors to obtain updates for the stored backup sets; when the workloads share a same server in different steps of the workloads, determining a date and time for a backup set that is compatible for the same server. The Applicant respectfully submits that a method that performs such an operation amounts to significantly more than an abstract idea”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that, as explained in the rejections above, the claim amendments recite elements that are part of the abstract idea, and that the additional elements recited in the amendments, which include the limitations “automatically querying backup vendors directly to obtain backup sets used for restoring servers”, “storing the backup sets”, and “maintaining communication with the backup vendors to obtain updates for the stored backup sets” amount to data-gathering, transmitting, and storing steps, considered to be insignificant extra-solution activity, and recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Therefore, does not amount to significantly more.  The claim is directed to an abstract idea, without significantly more.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169